PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





BEFORE THE BOARD OF PATENT APPEALS 
AND INTERFERENCES


Application Number: 16/515099
Filing Date: 07/18/2019
Appellant(s): Jeremy J. Torok, et al.



__________________

Adan Ayala, PTO Reg. No. 38,373
Stanley Black & Decker Inc. 
701 East Joppa Road, MR045 
Towson, MD 21286 
Phone: 410.630.9432

For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/25/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/8/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument – 35 U.S.C. 103 Rejections
The appellant argues that the cited references do not teach "a power tool battery pack" (see Claim 1 “.. a power tool battery pack connectable to and powering the at least one speaker and the one or more processors; ..”
Examiner respectfully disagrees with appellant and refers appellant to the cited Fig. 8 of reference JUNG (US 20150287413) which clearly shows a battery (896) connectable to a motor, a power management module, a speaker, an application processor, and so on. The Appellant is also referred to page 2 of the Final Office Action mailed on 09/08/2021 “Note that JUNG teaches: Fig. 8 which shows a battery in (connected to) the system, and [0114] “The power management module 895 may manage, for example, power of the electronic device 800. The power management module 895 may include, for example, a power management integrated Circuit (PMIC) a charger IC, or a battery .. The battery 896 may include, for example, a rechargeable battery and/or a solar battery.”
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/Feng-Tzer Tzeng/
Feng-Tzer Tzeng, Primary Examiner, Art Unit 2659


Conferees:

/PIERRE-LOUIS DESIR/
Supervisory Patent Examiner, Art Unit 2659

/RICHEMOND DORVIL/
Supervisory Patent Examiner, Art Unit 2658


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.